DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS REFERENCE TO RELATED APPLICATION 
2.	This application is a divisional of U.S. Application No. 15/852,050, filed on December 22, 2017, now abandoned, the entire contents of which is incorporated herein by reference. 
Allowable Subject Matter
3.  	Claims 1-15 allowed.
                                                                       Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding Claims 1-15, the prior art failed to disclose or reasonably suggest fabricating, on a part of the stack external spacers and at least one dunny gate arranged between the external spacers,
etching the stack such that the remaining parts of the first and second portions are arranged beneath the dummy gate and beneath the external spacers and form a stack of nanowires, after the etching of the stack, thermally treating the stack of nanowires at a temperature which causes at least one surface migration of atoms of the second semiconductor of the remaining part of the second portion towards at least one part of the remaining part of the first portion which exhibits at least one free surface and at and/or within which the nanostructure comprising at least atoms of the second semiconductor is formed, said at least one nanostructure having a thickness which is equal to a thickness of said at least one first portion. 
Remarks:
The closest prior arts are Zang et al., (US 2016/0155800), and Ching et al., US 2015/03. However, none of the reference teaches or suggest the claimed invention, for instance “......after the etching of the .     
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899